13‐3368 
        Jeffrey Navin v. HSBC Bank USA 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 21st day of October, two thousand 
        fourteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                     CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        JEFFREY NAVIN,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 13‐3368 
         
        HSBC BANK USA, NATIONAL 
        ASSOCIATION, AS TRUSTEE FOR THE 
        HOLDERS OF DEUTSCHE ALT‐A 
        SECURITIES INC., MORTGAGE LOAN 
        TRUST SERIES 2005‐6 C/O AMERICAS 
        SERVICING COMPANY FOR NORWEST 


                                                             1
HOME IMPROVEMENT, WELLS FARGO, 
WELLS FARGO BANK, 
 
                          Defendants‐Appellees. 
____________________________________________  
 
For Appellant:            KENNETH R. DAVIS, Stamford, CT. 
 
For Appellees:            MARC S. EDRICH (Joseph H. Carlisle, on the brief), 
                          Litchfield Cavo LLP, Simsbury, CT. 
             
      Appeal from the United States District Court for the District of Connecticut 
(Stefan R. Underhill, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

       Jeffrey Navin (“Navin”) appeals from a decision of the United States 

District Court for the District of Connecticut dismissing his complaint for failure 

to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6), as well as an 

order denying Navin’s motion for reconsideration.1  We assume the parties’ 

familiarity with the underlying facts, procedural history, and issues on appeal. 



1 The standards of review are not in dispute.  We review de novo a district court’s grant 
of a Rule 12(b)(6) motion to dismiss, accepting the complaint’s factual allegations as true 
and drawing all reasonable inferences in the plaintiff’s favor.  See Krys v. Pigott, 749 F.3d 
117, 128 (2d Cir. 2014).  “To survive a motion to dismiss, a complaint must contain 
sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its 
face.”  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).  We 
review the denial of a motion for reconsideration for abuse of discretion.  See Analytical 
Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012). 

                                               2
      The majority of Navin’s claims are barred by the Rooker‐Feldman doctrine 

because they were already litigated and decided by Connecticut state courts.  

McKithen v. Brown, 626 F.3d 143, 154 (2d Cir. 2010).  To the extent that Navin 

raises claims under the Connecticut Unfair Trade Practices Act (“CUTPA”), 

CONN. GEN. STAT. §§ 42‐110a et seq., that are not barred by Rooker‐Feldman, those 

claims are time‐barred as not having occurred within the three‐year statute of 

limitations.  We have considered all of Navin’s remaining arguments and find 

them to be without merit, and we affirm the dismissal of Navin’s complaint for 

substantially the reasons stated in Judge Underhill’s well‐reasoned decision.2 

      For the reasons stated above, the judgment of the district court is 

AFFIRMED. 

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




 Defendants‐Appellees’ motion to dismiss the appeal for Navin’s failure to file a 
2

principal brief that complies with Federal Rule of Appellate Procedure 28(a) and/or 
Local Rule 28.1 is DENIED as moot. 

                                             3